Exhibit 10.2
AMENDED AND RESTATED TRANSITION AND SUCCESSION AGREEMENT
     THIS AMENDED AND RESTATED TRANSITION AND SUCCESSION AGREEMENT (this
“Agreement”) is entered into as of this 31st day of December, 2007 (this
“Agreement”), by and between Mylan Inc., a Pennsylvania corporation (the
“Company”), and Heather Bresch (the “Executive”).
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein), to ensure the Executive’s full attention and dedication to the
Company in the event of any threatened or actual Change of Control and to
provide the Executive with compensation and benefits arrangements upon a Change
of Control; and
     WHEREAS, the Company and the Executive are parties to a Transition and
Succession Agreement dated as of May 11, 2005, as amended as of April 3, 2006,
and wish to amend and restate such Agreement effective as of the date hereof.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.   Certain Definitions.

  (a)   “Effective Date” means the first date during the Change of Control
Period (as defined herein) on which a Change of Control occurs. Notwithstanding
anything in this Agreement to the contrary, if a Change of Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (1) was at the request of a third
party that has taken steps reasonably calculated to effect a Change of Control
or (2) otherwise arose in connection with or anticipation of a Change of
Control, then “Effective Date” means the date immediately prior to the date of
such termination of employment. For the sake of clarity, it is understood that
if the Executive’s employment terminates prior to the Effective Date other than
as described in the preceding sentence, this Agreement shall thereupon be null
and void and of no further force and effect.     (b)   “Change of Control
Period” means the period commencing on the date hereof and ending on the third
anniversary of the date hereof; provided, however, that, commencing on the date
one year after the date hereof, and on each annual anniversary of such date
(such date and each annual anniversary thereof, the “Renewal Date”), unless
previously terminated, the Change of Control Period shall be automatically
extended so as to terminate three years from such Renewal Date, unless, at least
60 days prior to a Renewal Date no less than three years from the date hereof,
the Company shall give notice to the Executive that the Change of Control Period
shall not be so extended.

 



--------------------------------------------------------------------------------



 



  (c)   “Affiliated Company” means any company controlled by, controlling or
under common control with the Company.     (d)   “Change of Control” means:

  (1)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1(d), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition by
any corporation pursuant to a transaction that complies with Sections
1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);     (2)   Individuals who, as of the date
hereof, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;     (3)   Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote

-2-



--------------------------------------------------------------------------------



 



      generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or     (4)   Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

  (e)   “Employment Agreement” means the Executive Employment Agreement dated as
of January 31, 2007, by and between the Company and the Executive, and any
extension or modification thereof or any successor agreement thereto.

2.   Employment Period; Employment Agreement. The Company hereby agrees to
continue the Executive in its employ, subject to the terms and conditions of
this Agreement, for the period commencing on the Effective Date and ending on
the second anniversary of the Effective Date (the “Employment Period”), provided
the Employment Period shall terminate sooner upon the Executive’s termination of
employment for any reason. Upon the Effective Date, the Employment Agreement,
with the exception of Section 10 thereof, which shall survive in all respects,
shall be null and void and of no further force or effect, provided the Executive
shall be paid all amounts earned and due to the Executive thereunder within
twenty-four (24) hours of the Effective Date, subject in all respects to
Section 6 below.   3.   Terms of Employment.

  (a)   Position and Duties.

  (1)   During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 180-day period immediately preceding the Effective Date and

-3-



--------------------------------------------------------------------------------



 



(B)   the Executive’s services shall be performed at the office where the
Executive was employed immediately preceding the Effective Date or at any other
location less than 30 miles from such office.

  (2)   During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

  (b)   Compensation.

  (1)   Base Salary. During the Employment Period, the Annual Base Salary shall
be reviewed at least annually, beginning no more than 12 months after the
Executive’s last salary review. The Annual Base Salary shall be paid at such
intervals as the Company pays executive salaries generally. During the
Employment Period, the Annual Base Salary shall be reviewed at least annually,
beginning no more than 12 months after the last salary increase awarded to the
Executive prior to the Effective Date. Any increase in the Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” shall refer to the Annual Base Salary
as so increased.     (2)   Annual Bonus. In addition to the Annual Base Salary,
the Executive shall participate in a bonus program during the Employment Period
and have a bonus which is no less favorable than the bonus for other employees
of her level at the Company and its Affiliated Companies.     (3)   Incentive,
Savings and Retirement Plans. During the Employment Period, the Executive shall
be entitled to participate in all cash incentive, equity incentive, savings and
retirement plans, practices, policies, and programs applicable generally to
other peer executives of the Company and the

-4-



--------------------------------------------------------------------------------



 



      Affiliated Companies (with such appropriate deviations by virtue of
country of residence, commensurate with deviations in place prior to the
Effective Date), but in no event shall such plans, practices, policies and
programs provide the Executive with incentive opportunities (measured with
respect to both regular and special incentive opportunities, to the extent, if
any, that such distinction is applicable), savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Company and the Affiliated Companies for
the Executive under such plans, practices, policies and programs as in effect at
any time during the 180-day period immediately preceding the Effective Date or,
if more favorable to the Executive, those provided generally at any time after
the Effective Date to other peer executives of the Company and the Affiliated
Companies.     (4)   Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and the Affiliated
Companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and the Affiliated Companies (with such appropriate
deviations by virtue of country of residence, commensurate with deviations in
place prior to the Effective Date), but in no event shall such plans, practices,
policies and programs provide the Executive with benefits that are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Executive at any time during the 180-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and the Affiliated Companies. If, on or
prior to the Executive’s Date of Termination (as defined herein), the Executive
has attained at least age 50 with at least 20 years of service with the Company
(including all cumulative service, notwithstanding any breaks in service) the
Executive shall be entitled to retiree medical and life insurance benefits at
least equal to those that were provided to peer executives of the Company and
the Affiliated Companies and their dependents (taking into account any required
employee contributions, co-payments and similar costs imposed on the executives
and the executives’ dependents and the tax treatment of participation in the
plans, programs, practices and policies by the executive and the executives’
dependents) (with such appropriate deviations by virtue of country of residence,
commensurate with deviations in place prior to the Effective Date), in
accordance with the retiree medical plans, programs, practices and policies of
the Company and the Affiliated Companies in effect as of the Date of
Termination.

-5-



--------------------------------------------------------------------------------



 



  (5)   Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 180-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.     (6)   Fringe Benefits. During the Employment Period,
the Executive shall be entitled to fringe benefits, including, without
limitation, tax and financial planning services, payment of club dues, and, if
applicable, use of an automobile and payment of related expenses, in accordance
with the most favorable plans, practices, programs and policies of the Company
and the Affiliated Companies in effect for the Executive at any time during the
180-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and the Affiliated Companies.     (7)  
Office and Support Staff. During the Employment Period, the Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and the Affiliated Companies at any time during the 180-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and the Affiliated Companies.     (8)   Vacation.
During the Employment Period, the Executive shall be entitled to paid vacation
in accordance with the most favorable plans, policies, programs and practices of
the Company and the Affiliated Companies as in effect for the Executive at any
time during the 180-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and the Affiliated
Companies.

4.   Termination of Employment.

  (a)   Death or Disability. The Executive’s employment shall terminate
automatically if the Executive dies during the Employment Period. If either the
Company or the Executive (or her legal representative) determines in good faith
that the Disability (as defined herein) of the Executive has occurred during the
Employment Period, such party may give the other party written notice
(“Disability Notice”) in accordance with Section 12(b) of her or its intention
that the Executive’s

-6-



--------------------------------------------------------------------------------



 



      employment be terminated. In such event, the Executive’s employment with
the Company shall terminate effective on the 30th day after receipt of the
Disability Notice by the Executive or by the Company, as the case may be (the
“Disability Effective Date”), provided that, within 30 days after such receipt,
the Executive shall not have returned to full-time performance of the
Executive’s duties. “Disability” means the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness that
is determined to be total and permanent by a physician selected by the party
providing the Disability Notice and reasonably acceptable to the other party.  
  (b)   Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. “Cause” means:

  (1)   the willful and continued failure of the Executive to perform
substantially the Executive’s duties (as contemplated by Section 3(a)(1)(A))
with the Company or any Affiliated Company (other than any such failure
resulting from incapacity due to physical or mental illness or following the
Executive’s delivery of a Notice of Termination for Good Reason (as defined
herein)), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company that
specifically identifies the manner in which the Board or the Chief Executive
Officer of the Company believes that the Executive has not substantially
performed the Executive’s duties, or     (2)   the willful engaging by the
Executive in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company which, in the case of clauses (1) and (2),
has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Company that specifically
identifies the manner in which the Company believes that the Executive has
grossly neglected her duties or has engaged in gross misconduct.

      For purposes of this Section 4(b), no act, or failure to act, on the part
of the Executive shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board (excluding the Executive,
if the Executive is a member of the Board) at a meeting of the Board called and
held for such purpose (after

-7-



--------------------------------------------------------------------------------



 



      reasonable notice is provided to the Executive and the Executive is given
an opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in Section 4(b)(1) or 4(b)(2), and specifying
the particulars thereof in detail.     (c)   Good Reason. The Executive’s
employment may be terminated by the Executive for Good Reason or by the
Executive voluntarily without Good Reason. “Good Reason” means:

  (1)   the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a), or any other diminution in such position (or removal from such
position), authority, duties or responsibilities (whether or not occurring
solely as a result of the Company’s ceasing to be a publicly traded entity or
becoming a subsidiary or a division of a publicly traded entity), excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;     (2)   any failure by the Company to comply
with any of the provisions of Section 3(b), other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and that is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;     (3)   the Company’s requiring the Executive (i) to be based at
any office or location other than as provided in Section 3(a)(1)(B), (ii) to be
based at a location other than the principal executive offices of the Company if
the Executive was employed at such location immediately preceding the Effective
Date, or (iii) to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date;     (4)   the failure by
the Company to pay to the Executive any portion of any installment of deferred
compensation, or lump sum under any deferred compensation program of the Company
within 7 days after the Executive provides the Company with written notice of
the failure to pay such compensation when it is due;     (5)   the failure by
the Company to provide the Executive with the number of paid vacation days and
holidays to which the Executive was entitled as of the Effective Date;     (6)  
any purported termination by the Company of the Executive’s employment otherwise
than as expressly permitted by this Agreement;     (7)   any failure by the
Company to comply with and satisfy Section 11(c);

-8-



--------------------------------------------------------------------------------



 



  (8)   if the Company (or the entity effectuating a Change of Control)
continues to exist and be a company registered under the Securities Exchange Act
of 1934, as amended, after the Effective Date and continues to have in effect an
equity-compensation plan, the failure of the Company to grant to the Executive
equity-based compensation with respect to a number of shares of common stock of
the Company (or the entity effectuating the Change of Control) at least as great
as the average annual percentage of the outstanding common stock of the Company
with respect to which the Executive received such equity-based compensation
during the three calendar years immediately prior to the Effective Date, which
equity-based compensation is on terms, including pricing relative to the market
price at the time of grant, that is at least as favorable to the Executive as
the terms of the grant last made to the Executive prior to the Effective Date;
or     (9)   failure to include the Executive in any program or plan of benefits
(including, but not limited to, stock option and deferred compensation plans),
and failure to provide the Executive similar levels of benefit amounts or
coverage, which benefits are either provided or otherwise offered to peer
executives of the Company and the Affiliated Companies following the Effective
Date.

      For purposes of this Section 4(c), any good faith determination of Good
Reason made by the Executive shall be conclusive. Anything in this Agreement to
the contrary notwithstanding, a termination by the Executive for any reason
pursuant to a Notice of Termination given during the 90-day period immediately
following the first anniversary of the occurrence of a Change in Control (other
than a Change in Control occurring solely under Section 1(d)(3) of this
Agreement where all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to a Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock following the Business Combination)
shall be deemed to be a termination for Good Reason for all purposes of this
Agreement. The Executive’s mental or physical incapacity following the
occurrence of an event described above shall not affect the Executive’s ability
to terminate employment for Good Reason.     (d)   Notice of Termination. Any
termination by the Company for Cause, or by the Executive for Good Reason (other
than Disability, which is addressed in Section 4(a)), shall be communicated by
Notice of Termination to the other party hereto given in accordance with
Section 12(b). “Notice of Termination” means a written notice that (1) indicates
the specific termination provision in this Agreement relied upon, (2) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s

-9-



--------------------------------------------------------------------------------



 



      employment under the provision so indicated, and (3) if the Date of
Termination (as defined herein) is other than the date of receipt of such
notice, specifies the Date of Termination (which Date of Termination shall be
not more than 30 days after the giving of such notice). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s respective rights
hereunder.     (e)   Date of Termination. “Date of Termination” means (1) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified in the Notice of Termination (which date shall not be
more than 30 days after the giving of such notice), as the case may be, (2) if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination, and (3) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

5.   Obligations of the Company upon Termination.

  (a)   Good Reason, Death or Disability; Other Than for Cause. If, during the
Employment Period, the Company terminates the Executive’s employment other than
for Cause or the Executive resigns for Good Reason or if the Executive’s
employment is terminated as a result of the Executive’s death or Disability:

  (1)   the Company shall pay to the Executive (or the Executive’s estate or
beneficiary, in the event of the Executive’s death), in a lump sum in cash
within 30 days after the Date of Termination (or, if required by Section 409A of
the Code to avoid the imposition of additional taxes, on the date that is six
(6) months following the Date of Termination), the aggregate of the following
amounts:

  (A)   the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, and (ii) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid (the sum of the amounts described in subclauses (i) and
(ii) the “Accrued Obligations”); and     (B)   the amount equal to three
(3) times the sum of: (i) the Executive’s then-current Annual Base Salary, plus
(ii) an amount equal to the highest bonus determined to date under Section 4(b)
of the Employment Agreement or paid to the Executive hereunder (in the

-10-



--------------------------------------------------------------------------------



 



      case of death or the Executive’s Disability, reduced (but not below zero)
by any disability or death benefits that the Executive or the Executive’s estate
or beneficiaries are entitled to pursuant to plans or arrangements of the
Company);

  (2)   for three years after the Executive’s Date of Termination (or such
shorter period as required by Section 409A of the Code to avoid the imposition
of additional taxes), the Company shall continue to provide benefits to the
Executive and/or the Executive’s dependents at least equal to those that were
provided to them (taking into account any required employee contributions,
co-payments and similar costs imposed on the Executive and the Executive’s
dependents and the tax treatment of participation in the plans, programs,
practices and policies by the Executive and the Executive’s dependents) by or on
behalf of the Company and or the Affiliated Companies in accordance with the
benefit plans, programs, practices and policies (including those provided under
the Employment Agreement) in effect immediately prior to a Change of Control or,
if more favorable to the Executive, as in effect any time thereafter with
respect to other peer executives of the Company and the Affiliated Companies and
their dependents; provided, however, that, if the Executive becomes reemployed
with another employer and is eligible to receive such benefits under another
employer provided plan, program, practice or policy, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan, program, practice or policy during such applicable period of
eligibility; and     (3)   to the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any Other Benefits (as
defined in Section 6).

  (b)   Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide to
the Executive (1) the Executive’s Annual Base Salary through the Date of
Termination, (2) the amount of any compensation previously deferred by the
Executive, and (3) the Other Benefits, in each case, to the extent theretofore
unpaid, and shall have no other severance obligations under this Agreement. If
the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. In such case, all the Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.

6.   Employment Agreement; Non-Exclusivity of Rights. The Executive shall be
entitled to the higher of the benefits and compensation payable under this
Agreement or those payable under the Employment Agreement as if the Change of
Control were deemed a termination without Cause (as defined therein). It is the
intent of the parties that nothing

-11-



--------------------------------------------------------------------------------



 



      in this Agreement or in the Employment Agreement shall affect any right
the Executive may have with respect to: (i) any vested or other Benefits that
the Executive is entitled to receive under any plan, policy, practice or program
of or any other contract or agreement with the Company or the Affiliated
Companies at or subsequent to a Change of Control (“Other Benefits”); and
(ii) continuing or future participation in any plan, program, policy or practice
provided by the Company or the Affiliated Companies and for which the Executive
may qualify. If the Executive’s employment is terminated by reason of the
Executive’s Disability (or death), with respect to the provision of the Other
Benefits, the term “Other Benefits” shall include, and the Executive (or the
estate or beneficiary of the Executive, in the event of the Executive’s death)
shall be entitled after the Disability Effective Date (or upon the Executive’s
death) to receive, disability (or death) benefits and other benefits at least
equal to the most favorable of those generally provided by the Company and the
Affiliated Companies to disabled executives (or to the estates and beneficiaries
of deceased executives) and/or their families in accordance with such plans,
programs, practices and policies relating to disability (or death), if any, as
in effect generally with respect to other peer executives of the Company and the
Affiliated Companies and their families at any time during the 180-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter generally
with respect to other peer executives of the Company and the Affiliated
Companies and their families. .

7.   No Set-Off; Company’s Obligations; Mitigation. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right or action that the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred (within 10 days following the
Company’s receipt of an invoice from the Executive), to the full extent
permitted by law, all legal fees and expenses that the Executive may reasonably
incur as a result of any contest or disagreement (regardless of the outcome
thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”). No obligation of the Company under this Agreement to pay
the Executive’s fees or expenses shall in any manner confer upon the Company any
right to select or approve any of the attorneys or accountants engaged by the
Executive.

8.   Certain Additional Payments by the Company.

  (a)   Whether or not the Executive becomes entitled to any payments hereunder,
if any of the payments or benefits received or to be received by the Executive
(including any payment or benefits received in connection with a Change of
Control or the Executive’s termination of employment, whether pursuant to the
terms of this

-12-



--------------------------------------------------------------------------------



 



      Agreement or any other plan, arrangement or agreement) (all such payments
and benefits, excluding the Gross-Up Payment, being hereinafter referred to as
the “Total Payments”) will be subject to the excise tax (“the Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Company shall pay to the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Total Payments and any federal, state and
local income and employment taxes and Excise Tax upon the Gross-Up Payment, and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to the Gross-Up Payment, shall be equal to the Total
Payments.     (b)   For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) all of the Total Payments shall be treated as “parachute payments” (within
the meaning of Section 280G(b)(2) of the Code) unless, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the Change of Control, the
Company’s independent auditor (the “Auditor”), such payments or benefits (in
whole or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of Section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, the Executive shall be deemed to pay federal income tax
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the Date of Termination (or if there is no Date of Termination,
then the date on which the Gross-Up Payment is calculated for purposes of this
Section 8(b)), net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.     (c)   In the event
that the Excise Tax is finally determined to be less than the amount taken into
account hereunder in calculating the Gross-Up Payment, the Executive shall repay
to the Company, within five (5) business days following the time that the amount
of such reduction in the Excise Tax is finally determined, the portion of the
Gross-Up Payment attributable to such reduction (plus that portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on the Gross-Up Payment being repaid by the
Executive), to the extent that such repayment results in a reduction in the

-13-



--------------------------------------------------------------------------------



 



      Excise Tax and a dollar-for-dollar reduction in the Executive’s taxable
income and wages for purposes of federal, state and local income and employment
taxes, plus interest on the amount of such repayment at 120% of the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder in calculating
the Gross-Up Payment (including by reason of any payment the existence or amount
of which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) within five (5) business days following the time that the amount of such
excess is finally determined. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Total Payments.

9.   Covenants of Executive.

  (a)   Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or the Affiliated Companies, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Company or
the Affiliated Companies and which information, knowledge or data shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those persons designated
by the Company. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.     (b)  
Non-Competition. In consideration for the protections provided to the Executive
under this Agreement, the Executive agrees that from the Date of Termination
until the first anniversary thereof (the “Covenant Period”), the Executive will
not, directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director or otherwise with, or (other than through the
ownership of not more than five percent (5%) of the voting stock of any publicly
held corporation) have any financial interest in, or aid or assist anyone else
in the conduct of, a business which at the time of such termination competes in
the United States with a business conducted by the Company or any group,
division or subsidiary of the Company (“Company Group”) as of the Date of
Termination. Notwithstanding the foregoing, the Executive’s employment by a
business that competes with the business of the Company, or the retention of the
Executive as a consultant by any such business shall not violate this Section
9(b) if the

-14-



--------------------------------------------------------------------------------



 



      Executive’s duties and actions for the business are solely for groups,
divisions or subsidiaries that are not engaged in a business that competes with
a business conducted by the Company. No business shall be deemed to be a
business conducted by the Company unless the Company was engaged in the business
as of the Date of Termination and continues to be engaged in the business and at
least twenty-five percent (25%) of the Company’s consolidated gross sales and
operating revenues, or net income, is derived from, or at least twenty-five
percent (25%) of the Company’s consolidated assets are devoted to, such business
and no business shall be deemed to compete with a business conducted by the
Company unless at least twenty-five percent (25%) of the consolidated gross
sales and operating revenues, or net income, of any consolidated group that
includes the business, is derived from, or at least twenty-five percent (25%) of
the consolidated assets of any such consolidated group are devoted to, such
business.     (c)   Non-Solicitation. During the Covenant Period, the Executive
shall not solicit on the Executive’s behalf or on behalf of any other person the
services, as employee, consultant or otherwise of any person who on the Date of
Termination is employed by the Company Group, whether or not such person would
commit any breach of her contract of service in leaving such employment, except
for any employee (i) whose employment is terminated by the Company or any
successor thereof prior to such solicitation of such employee, (ii) who
initiates discussions regarding such employment without any solicitation by the
Executive, (iii) who responds to any public advertisement unless such
advertisement is designed to target, or has the effect of targeting, employees
of the Company, or (iv) who is initially solicited for a position other than by
the Executive and without any suggestion or advice from the Executive. Nothing
herein shall restrict businesses that employ the Executive or retain the
Executive as an executive from soliciting from time to time employees of the
Company, if (A) such solicitation occurs in the ordinary course of filling the
business’s employment needs, and (B) the solicitation is made by persons at the
business other than the Executive who have not become aware of the availability
of any specific employees as a result of the advice of the Executive.     (d)  
Continuation of Employment. The Executive agrees not to voluntarily terminate
employment with the Company (other than (i) as a result of an event that would
constitute Good Reason that is at the request of a third party that has taken
steps reasonably calculated to effectuate a Change of Control or otherwise arose
in connection with or in anticipation of a Change of Control or (ii) by reason
of non-extension or non-renewal of the Employment Agreement or such other
employment agreement entered into by and between the Executive and the Company
from time to time) from such time as the Company has entered into an agreement
that would result in a Change of Control until the Change of Control; provided,
that such provision shall cease to apply upon the termination of such agreement
or if the Change of Control has not occurred within one year following the
execution of such agreement

-15-



--------------------------------------------------------------------------------



 



10.   Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction;
provided, however, that the Executive shall be entitled to seek specific
performance of the Executive’s right to be paid any amounts or provided with any
benefits due to the Executive hereunder during the pendency of any dispute or
controversy arising under or in connection with this Agreement.   11.  
Successors.

  (a)   This Agreement is personal to the Executive, and, without the prior
written consent of the Company, shall not be assignable by the Executive;
provided, however, the Executive may designate one or more beneficiaries to
receive amounts payable hereunder after her death. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.    
(b)   This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 11(c),
without the prior written consent of the Executive this Agreement shall not be
assignable by the Company.     (c)   The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise.

12.   Miscellaneous.

  (a)   This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified other than by a written agreement executed by the parties hereto or
their respective successors, permitted assigns and legal representatives.    
(b)   All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:        
if to the Executive:         at the most recent address on record at the
Company;

-16-



--------------------------------------------------------------------------------



 



      if to the Company:         Mylan Laboratories Inc.
1500 Corporate Drive
Canonsburg, PA 15317
Attention: Global General Counsel         or to such other address as either
party shall have furnished to the other in writing in accordance herewith.
Notice and communications shall be effective when actually received by the
addressee.     (c)   The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. Any invalid or unenforceable provision shall be deemed
severed from this Agreement to the extent of its invalidity or unenforceability,
and this Agreement shall be construed and enforced as if the Agreement did not
contain that particular provision to the extent of its invalidity or
unenforceability, provided that in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.     (d)
  The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.     (e)   The
Executive’s or the Company’s failure to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right the Executive or
the Company may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason under Section 4(c), shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.     (f)   The Executive and the Company acknowledge
that, except as provided in the Employment Agreement or any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is “at will” and, subject to Section 1(a), prior to the Effective
Date, the Executive’s employment may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement. From and after the date of
the Effective Date, except for any agreements providing for retirement benefits
and as otherwise specifically provided herein (including without limitation in
Section 6), this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and
the Company has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

         
 
  MYLAN INC.    
 
       
 
  /s/ Robert J. Coury    
 
       
 
  By: Robert J. Coury    
 
  Title: Vice Chairman & CEO    
 
       
 
  EXECUTIVE      
 
  /s/ Heather Bresch    
 
       
 
  Heather Bresch    

-18-